internal_revenue_service number release date index number ---------------------------------------- ------------------------- ----------------------- -------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-124015-06 date september legend oldco -------------------------------------------------------- --------------------------------------------------- newco ------------------------------------------------------------------------------------------------------------ ------------------------- ----------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ ---------------------- -------- ------------- --------------------------------------------------------------------- ----------------------- p dear ------------- requesting rulings as to the federal_income_tax consequences of a proposed transaction the information submitted in that letter and subsequent correspondence is summarized below this letter responds to your representative’s letter dated date statea stateb businessa plr-124015-06 the rulings contained in this letter are based upon facts and representations that were submitted on behalf of the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts oldco is a statea corporation that operates as a statea not for profit corporation oldco states that it is a c_corporation that is not a tax-exempt_entity for federal_income_tax purposes and does not meet the definitional requirements of sec_501 of the internal_revenue_code oldco is engaged in businessa oldco has outstanding one class of equity memberships the holders of the equity memberships the members are entitled to vote on corporate affairs and corporate transactions however under statea law the members are not entitled to receive distributions of net profits oldco has p members all of whom are individuals or grantor trusts newco is a corporation being formed under the laws of stateb that will operate as a stateb nonprofit corporation newco will have outstanding solely one class of equity member newco has no assets or possibly a minimal amount of assets and is not yet engaged in any activities under the laws of stateb the holders of equity memberships have rights similar to the rights held by the members in oldco however it is the opinion of the taxpayer that in addition newco can make distributions out of net profits to its equity members and distributions in dissolution its members and if it were able to operate as an s_corporation this would facilitate certain changes in operations business lines increases in capital and or revenue sources that oldco may wish to undertake in the future to achieve these objectives the taxpayer intends to engage in a proposed transaction transaction through two steps steps management of oldco believes that if it were able to make distributions to oldco will merge into newco the merger with each oldco member becoming a member in newco and receiving a membership interest in newco in exchange for the membership interest the member presently holds in oldco in addition newco will probably change its name newco will elect the s election to be treated as an s_corporation within the meaning of sec_1361 step i step ii a c plr-124015-06 with the proposed transaction representations oldco and newco have made the following representations in connection representations with regard to the step i merger immediately prior to the merger oldco will have outstanding and immediately following the merger newco will have outstanding i no stock or equity_interest except for the single class of member interests in oldco and newco that will be held by the members ii no warrants options or convertible securities and iii no debt if such debt would constitute either a security or an equity_interest in either oldco or newco b immediately prior to the merger newco will be engaged in no activity and will hold no assets except for possibly holding a minimal amount of assets i for the purpose of paying newco’s incidental_expenses and or ii if necessary for maintaining newco’s status as a corporation in accord with stateb law immediately following the merger newco will hold all the assets held by oldco immediately prior thereto except as further described in this representation c the only change in oldco assets occurring from the merger will be as a result of oldco and or newco incurring filing accounting legal fees and or other expenses incident to the merger including the cost of obtaining governmental rulings or approvals for or with regard to the merger the total of all these transaction costs will be less than one percent of the fair_market_value of the net assets of oldco immediately prior to the merger the oldco liabilities to be assumed as determined under sec_357 by newco and the liabilities to which the assets transferred to newco are subject were incurred in the ordinary course of business and are associated with the assets transferred member interests or other equity_interest in conjunction with the transaction except for the member interests in newco being issued to the oldco members as described in step i there is no plan or intention for either oldco or newco to issue any e d f the oldco members will receive solely member interests in newco g none of the members will be dissenters and there is no plan or intent for either oldco or newco to redeem or otherwise acquire the membership interest of any of the members plr-124015-06 h the exchange ratio will be one-for-one following the merger each of the oldco members will hold a single member interest in newco i the newco member interests received by the members will be substantially identical to the member interests in oldco for which they are exchanged except that additionally it is likely that the newco member interests will permit the members to receive distributions from the net profits of newco if newco were to make such distributions or upon dissolution for each member the fair_market_value of the newco member interest received will be approximately equal to the fair_market_value of the oldco member interest surrendered in exchange therefor oldco is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 representations with regard to the step ii s election l neither oldco nor any predecessor_corporation has ever been an s_corporation m at the time of the s election i all of the newco members will be either individuals or grantor trusts ii none of the individual members will be a nonresident_alien and iii each of the newco members that is a grantor_trust will have as its owner a living individual who is a united_states citizen or resident and such trust will meet the requirements of sec_1361 there is no plan or intention to revoke or otherwise terminate the s_corporation_election that is being made by newco in step ii representations with regard to both step i and step ii o each of the members will each pay her his or its own expenses_incurred n in connection with the transaction to the extent there are any future distributions by newco it is intended that such distributions will be equal in amount for each member and no member will receive any preferential treatment with regard to any distribution furthermore the taxpayer’s representative has stated that because of concern over the legal issues involved the representative is unable to render an unqualified opinion with regard to the federal_income_tax consequences of the merger j k p plr-124015-06 rulings sec_3 of revproc_2006_3 2006_1_irb_122 provides that in general the internal_revenue_service will not rule on the qualification of a transaction as a reorganization under sec_368 or under sec_368 however as provided in the revenue_procedure the service will rule where the case involves a significant issue taking into account the circumstances in this case including the statement of the taxpayer’s representative that he is unable to render an unqualified opinion in this case we conclude that it is appropriate to rule in this case forth above we rule as follows based solely on the information submitted and the representations set rulings with regard to the step i merger the step i merger will be viewed as an acquisition of oldco assets by newco in exchange for oldco’s receipt of member interests in newco plus newco’s assumption_of_liabilities followed by oldco’s distribution to its members of the newco member interests the step i merger is a reorganization within the meaning of sec_368 and sec_368 oldco and newco will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by oldco upon the transfer of assets to newco in exchange for newco member interests and newco’s assumption_of_liabilities sec_357 and sec_361 no gain_or_loss will be recognized by newco on the receipt of oldco assets in exchange for newco member interests sec_1032 the basis of each asset received by newco will be the same as the basis of such asset in the hands of oldco immediately prior to the merger sec_362 the holding_period for each of the assets received by newco will include the period during which such asset was held by oldco sec_1223 no gain_or_loss will be recognized by oldco upon the distribution to its members of the newco membership interests sec_361 plr-124015-06 no gain_or_loss will be recognized by the members upon receipt of member interests in newco in exchange for their oldco member interests sec_354 each member’s basis in the newco member interest received will be equal to the basis of the member interest in oldco surrendered in exchange therefor sec_358 for each member the member’s holding_period for the newco member interest received will include the period during which the member held the oldco member interest exchanged therefor provided that the oldco member interest is held as a capital_asset in the hands of the member on the date of the exchange sec_1223 the merger does not result in a closing of the tax_year and oldco’s taxable_year continues in the name of newco sec_381 of the code and sec_1_381_b_-1 of the income_tax regulations in addition newco as the successor to oldco in the f reorganization will retain the oldco ein see revrul_73_526 1973_2_cb_404 as provided by sec_381 newco will succeed to and take into account as of the date step i is consummated all the items of oldco described in sec_381 including any oldco earnings_and_profits or any deficit therein rulings with regard to the step ii s election if newco otherwise meets the requirements of a small_business_corporation under sec_1361 newco will be eligible to make a subchapter_s_election under sec_1362 if newco becomes an s_corporation it will become subject_to the built-in_gain provisions of sec_1374 for purposes of sec_1374 newco’s 10-year recognition_period will begin on the first day that newco is an s_corporation concerning the tax consequences of any aspect of any matter or item discussed or referenced in this letter moreover no opinion is expressed about the tax treatment of the transaction under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction not specifically covered by the above rulings in particular no opinion is except as expressly provided herein no opinion is expressed or implied caveats procedural statements this ruling is directed only to the taxpayers who requested it section it is important that a copy of this letter be attached to the federal income plr-124015-06 expressed concerning whether newco is in fact an s_corporation for federal tax purposes k of the code provides that this private_letter_ruling may not be used or cited as precedent tax_return of each taxpayer involved for the taxable_year in which the transactions covered by this letter are consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching to the return a statement that provides the date and control number plr-124015-06 of this ruling letter is being sent to your authorized representative __douglas c bates__________ douglas c bates assistant to the branch chief branch office of associate chief_counsel corporate pursuant to the power_of_attorney on file in this matter a copy of this letter sincerely
